ACCEPTED
                                                                                                       06-15-00042-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                  TEXARKANA, TEXAS
                                                                                                  2/24/2015 1:15:47 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                CLERK

                                          No. 14-F-0098-102
                                           14-F-0133-102
                                           14-F-0179-102
                                           14-F-0180-102                           FILED IN
                                           14-F-0252-102                    6th COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
STATE OF TEXAS,                                  §            IN THE 102N D D ISTRICT
                                                                            2/24/2015 1:15:47 PM
                              Plaintiff          §
                                                                                DEBBIE AUTREY
                                                 §                                  Clerk
VS.                                              §            COURT OF
                                                 §
RICHARD DARBY , III,                             §
                              Defendant          §            BOWIE COUNTY , TEXAS

                               DEFENDANT'S NOTICE OF APPEAL
       Pursuant to Texas Rule of Appellate Procedure 25.2, Defendant, Richard Darby, III, gives

notice of his desire to appeal from the Judgment and resulting sentence (and all orders leading

thereto) on February 20, 2015, in cause numbers 14-F-0098-102, 14-F-0133-102, 14-F-0179-102

14-F-0180-102, and 14-F-0252-102, The State of Texas v. Richard Darby, III, in the 102nd District

Court of Bowie County, Texas to the Sixth District Court of Appeals in Texarkana, Texas.

       The trial court judge has certified his right appeal. See TEX . R. APP . P. 25.2(a)(2).



                                               Respectfully Submitted,

                                               Miller, James, Miller & Hornsby, L.L.P.
                                               By:________________________________
                                                  Troy Hornsby
                                                  Texas State Bar Number 00790919

                                               1725 Galleria Oaks Drive
                                               Texarkana, Texas 75503
                                               troy.hornsby@gmail.com
                                               903.794.2711, f. 903.792.1276

                                               Attorney for Defendant/Appellant
                                               Richard Darby, III
                                   CERTIFICATE OF SERVICE
This is to certify that on February 24, 2015 a true and correct copy of the above and foregoing
Defendant’s Notice of Appeal has been forwarded by U.S. mail on all counsel of record and other
interested parties listed below:.

Appellant                                          Defendant's Trial Attorney
Richard Darby, III                                 Will Williams
Bowie County Correctional Center                   Bowie Co. Public Defender's Off.
105 N. State Line Ave.                             424 W. Broad Street
Bi-State Justice Building                          Texarkana, Texas 755013
Texarkana, Texas 75501
                                                   Clerk of 6th District Court of Appeals
Trial Court Judge                                  Ms. Debbie Autrey
Honorable Bobby Lockhart                           Clerk, Sixth District Court of Appeals
102nd District Judge                               Bi-State Justice Building
Bi-State Justice Building                          100 N. Stateline Ave.
100 North State Line Avenue                        Texarkana, Texas 75501
Texarkana, Texas 75501

State's Attorney
Samantha Oglesby
Bowie County Dist. Attorney's Office
601 Main Street
Texarkana, Texas 75501



                                                   _____________________________
                                                   Troy Hornsby